ORDER

PER CURIAM.
Appellant, State of Missouri, appeals from the order of the trial court granting Respondent’s, Allen McKay (“Defendant”), “Defense Motion To Quash Or Dismiss Defective Information.” The information charged Defendant with the Class B felony of possession of cocaine base pursuant to section 195.202, RSMo 20001, and section 195.275. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo 2000, unless otherwise indicated.